Case 2:18-cr-00063-GZS Document 188 Filed 10/24/18 Page1iof3 PagelD#: 421

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE

UNITED STATES OF AMERICA

RICHARD DANIELS
a/k/a “Stitch”

JOHN VALDES
STEVEN GALLUCCI

TIMMY BELLMORE
BRIAN BILODEAU
TYLER POLAND
TIMOTHY VEILLEUX

 

MARK KILPATRICK | Docket No. 2:18-cr-63-GZS

BRANDON KNUTSON
CALEB LABERGE
TY PROPERTIES, LLC

1830 LISBON STREET, LLC

COMVEST, INC

MR, LLC

WILLIE MOE ENTERTAINMENT, INC.
TMB AUTO, LLC

YEHUDI PARDO

CHARLES CALIRI

BRIAN BILODEAU, LLC

DANIEL L. POLAND III

DLP BUILDERS, LLC
SHAWNA BIELAWSKI

LIS PENDENS

NOTICE is hereby given of the pendency of a criminal action against the defendants

listed above as evidenced by an Indictment filed with the Clerk of the United States District

Court in and for the District of Maine on or about October 5, 2018. Forfeiture Allegation # 1 of

said Indictment contains criminal forfeiture provisions pursuant to Title 21, United States Code,
Case 2:18-cr-00063-GZS Document 188 Filed 10/24/18 Page 2of3 PagelD#: 422

Section 853, as more specifically described in said Indictment, and includes the following

 

 

 

 

 

 

properties:

Asset ID | Address City Current Owner of Map/Lot or | Deed
Record Parcel ID Book/Page

18-DEA- | 1830 Lisbon St Lewiston | 1830 Lisbon St., LLC | 069/000/012 | 9579/185

641489

18-DEA- | 249 Merrow Rd | Auburn Ty Properties, LLC 186-012 9733/341

641490

19-DEA- | 4 Marigold Way | Lewiston | Kyle Landry 149/000/216 | 9276/321

646214

19-DEA- | 29 Avon Street Lewiston | Willie Moe 206/000/29 9356/64

646215 Entertainment, Inc.

 

 

 

 

 

 

 

In addition, Forfeiture Allegation #2 of the indictment contains criminal forfeiture

provisions pursuant to Title 18, United States Code, Section 982, as more specifically described in

said Indictment, and includes the real property at 249 Merrow Road, Auburn, Maine, as listed

above.

For further information concerning this action, reference may be made to the records of

the Clerk of the Court for the United States District Court for the District of Maine, at Portland,

Maine.

Dated at Portland, Maine, this 24 day of October, 2018.

HALSEY B. FRANK

a

-

tates Attorney
i fi ee

 

maid E. Clark
Assistant United States Attorney

 
Case 2:18-cr-00063-GZS Document 188 Filed 10/24/18 Page 3o0f3 PagelD #: 423

CERTIFICATION

I hereby certify that an Indictment was filed in the above-captioned matter in the United
States District Court for the District of Maine on October 5, 2018.

Dated: {0 [ ay [a01 § CHRISTA BERRY, CLERK

» Lhd hh

DEPUTY CLERK

(AFFIX SEAL)
